ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
Strategic Social, LLC                          ) ASBCA No. 62520
                                               )
Under Contract No.      SPE605-20-D-9507       )

APPEARANCE FOR THE APPELLANT:                     Andrew K. Wible, Esq.
                                                   Constellis, LLC
                                                   Herndon, VA

APPEARANCE FOR THE GOVERNMENT:                    Daniel K. Poling, Esq.
                                                   DLA Chief Trial Attorney

                                ORDER OF DISMISSAL

      The appeal has been withdrawn. Accordingly, it is dismissed from the Board’s
docket with prejudice.

      Dated: June 15, 2020



                                               JOHN J. THRASHER
                                               Administrative Judge
                                               Chairman
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62520, Appeal of Strategic Social,
LLC, rendered in conformance with the Board’s Charter.

      Dated: June 16, 2020



                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals